Exhibit 10.3
 
April 27, 2012


Lewis C. Pell
40 Ramland Road South, Suite 200
Orangeburg, NY 10962


Dear Mr. Pell:


Reference is made to that certain Amended and Restated Revolving Loan Agreement,
dated as of September 30, 2011 (the “Loan Agreement”), between you and
Vision-Sciences, Inc. (the “Company”), pursuant to which you have made certain
Loans to the Company.  Terms used but not defined in this Letter shall have the
meaning assigned thereto in the Loan Agreement.


Reference is further made to the Purchase Agreement between the Company and
Lincoln Park Capital Fund, LLC (“LPC”), dated as of the date hereof (the
“Purchase Agreement”) pursuant to which, LPC agreed to purchase Common Stock of
the Company from time to time.


You hereby confirm and agree that the provisions of Section 6(b) of the Loan
Agreement shall be deemed not to apply to the transactions contemplated by the
Purchase Agreement, such that the consummation of the transactions contemplated
by the Purchase Agreement shall not and will not require the Company to repay
all or any portion of the Loans made under the Loan Agreement notwithstanding
the provisions of Section 6(b) of the Loan Agreement that would otherwise have
required the Company to repay a portion of the Loans.


Except for the consent and agreement set forth above, this Letter shall not
otherwise amend or modify any provision of the Loan Agreement, which shall
remain in full force and effect.
 
If the foregoing correctly sets forth our mutual understanding regarding the
subject matter hereof, please so indicate by signing in the space provided
below.


Very truly yours,


VISION-SCIENCES, INC.




By: /s/ Cynthia Ansari
             Name:   Cynthia Ansari,
              Title:     Chief Executive Officer




ACKNOWLEDGED AND AGREED AS OF
THE DATE FIRST ABOVE WRITTEN:




/s/ Lewis C. Pell
Lewis C. Pell